El Juez Asociado Señor Rigau
emitió la opinión del Tribunal.
El 31 de enero de 1974 seis hijos de Don Herminio Flores Rodríguez presentaron solicitud ante el Tribunal Superior, Sala de Mayagüez, para que éste fuera decla-rado incapacitado para regir su persona y administrar sus bienes. También solicitaron que se le nombrara tutor y que fuese preferiblemente una persona particular, pues existe fricción entre los miembros de la familia.
En 12 de agosto del mismo año, la Sra. Felipa Neri Tirado, esposa del padre de los hermanos Flores pero no madre de ellos, presentó una Comparecencia Especial en la que acep-taba la incapacidad de su esposo desde el 7 de enero de 1974, fecha en que, informa ella, él sufrió un ataque cerebral. Ex-presa también en su comparecencia que en la eventualidad de que el tribunal decrete la incapacidad de su esposo le co-rresponde a ella la tutela por disposición expresa del Art. 186 del Código Civil, 31 L.P.R.A. see. 709. También expresó que debido a sus relaciones afines con su esposo ella está enterada de todos los negocios de aquél y que no existe impedimento alguno que le prive de ese derecho. Hay, pues, dos puntos en controversia en este caso. Uno gira en torno a la fecha en que Don Herminio Flores se incapacitó y el otro se refiere a quién debe ser nombrado tutor.
El 4 de septiembre de 1974 se llamó el caso para la vista en su fondo. El abogado de los peticionarios manifestó no es-tar preparado y solicitó la suspensión, la cual le fue inicial-*431mente denegada, pero “en vista de ello y no estando presente el eje central de los peticionarios, Pedro H. Flores,” según reza la minuta, se reconsideró la denegación de la suspensión y se le concedieron dos días al abogado de los peticionarios para que sometiera por escrito los nombres de los peritos médicos y la fecha en que Pedro H. Flores podría comparecer.
El 16 de octubre de 1974 continuó la vista del caso y a la misma comparecieron los peticionarios, la fiscal Isabel Maduro y la Sra. Felipa Neri Tirado, quien estuvo represen-tada por los Ledos. Enrique Báez García y Edwin H. Flores. Se solicitó y se aceptó una enmienda a la petición para añadir como peticionarios los otros cuatro hijos de Don Herminio.
Por los peticionarios declaró el Dr. Edson R. López y por la interventora, Felipa Neri Tirado, declararon los doctores Elpidio Feliciano del Toro y Elvis Ramírez Lugo. Al terminar la vista ese día, se señaló el 31 de octubre de 1974 a las 2:00 P.M. para la continuación del caso. Además la compare-ciente especial anunció como testigos suyos para la continua-ción de la vista a ocho personas y a sí misma.
Consta de los autos originales que el 24 de octubre la Sra. Felipa Neri Tirado presentó una Moción Fundamentada sobre Inclusión de Testigos, en la que informaba los nombres y direc-ciones de tres médicos, cuyos testimonios estimaba que eran indispensables para demostrar la fecha en que Don Herminio se incapacitó. En relación a dicha moción el tribunal dictó una orden dándose por enterado y disponiendo que en su día se pro-veería “sobre los extremos relacionados con la prueba testifical que interesa presentar la compareciente.”
Según señalamiento previo se continuó la vista del caso. Comparecieron los peticionarios, sus abogados y la Sra. Felipa Neri Tirado, pero no así los abogados de ésta última, ni la fiscal. De la Minuta surge que el tribunal hizo constar que el Ledo. Flores se encontraba ocupado en la Sala III de lo Criminal en un caso que se estaba ventilando por jurado y que *432el Ledo. Báez García se encontraba en el Tribunal de Expro-piaciones.
Así las cosas, el tribunal dio por sometido el incidente de declaración de incapacidad y se suspendió la vista hasta el 8 de noviembre de 1974, en que decidiría sobre el nombramiento de tutor.
La interventora presentó moción de reconsideración en la que explicaba las razones por las cuales sus abogados no estu-vieron presentes el día de la última vista del caso. El Ledo. Báez García había comenzado un caso en el Tribunal de Expro-piaciones el 30 de octubre, el cual el tribunal continuó el 31 de octubre. Lo mismo ocurrió con el Ledo. Edwin Flores Tirado, quien comenzó a ver un caso por jurado el 29 y terminó el día 31. Dicha moción de reconsideración fue declarada sin lugar.
El 17 de enero de 1975 el tribunal dictó resolución resol-viendo que Don Herminio Flores Rodríguez está totalmente in-capacitado para regir su persona y administrar sus bienes desde el 29 de febrero de 1968. Nombró como tutor a Don Juan Mendoza López. El 10 de febrero siguiente a su resolución, la Sra. Felipa Neri Tirado solicitó reconsideración de dicha resolución, la cual, previa vista, fue declarada sin lugar.
Compareció ante nos como peticionaria y solicitó se expi-diese auto de certiorari para revisar la resolución recurrida. Expedimos el auto.
Como errores señala el efecto retroactivo que se le dio a la declaración de incapacidad de Don Herminio Flores Rodrí-guez; que abusó de su discreción el tribunal al no suspender la sesión del 31 de octubre de 1974; y que erró el tribunal al no admitir prueba testifical y documental encaminada a probar que su esposo, Don Herminio Flores, gozaba de capacidad mental hasta el 7 de enero de 1974.
Tan sólo discutiremos el segundo señalamiento de error pues entendemos que éste se cometió ya que no se le dio una oportunidad razonable a la aquí peticionaria de presentar prueba en cuanto a la fecha en que su esposo quedó incapacita-*433do. Si bien es cierto que los abogados de la aquí peticionaria no. comparecieron a la vista del 31 de octubre de 1974, su incom-pareceneia no fue caprichosa y tenían razones atendibles para ello. No tenían señalamientos para ese día pero no fue su culpa si las vistas por ellos comenzadas con anterioridad al 31 de octubre fueron continuadas por orden del tribunal hasta ese 31 de octubre.
Surge del expediente que ambos abogados fueron diligentes y puntuales. Se debió suspender la vista para darle oportu-nidad a la Sra. Neri Tirado a presentar su prueba. En nada se afectaban los intereses del incapaz con esa suspensión, ya que estando las partes de acuerdo en que actualmente está incapacitado, el tribunal pudo así decretarlo y nombrarle tutor, como de hecho se hizo, en lo que oía prueba en relación con la controversia entre las partes.
Debe tenerse en cuenta que éste es un caso de excepción, ya que normalmente señalamientos conflictivos y cúmulo de trabajo no son razones para suspender o posponer vistas seña-ladas con tiempo. Sólo son atendibles cuando los abogados demuestran que han sido diligentes, cuando atender tales razones es necesario para evitar una injusticia y cuando el conflicto de señalamientos no pudo evitarse.

Procede que se devuelva el caso para que se celebre una vista en la cual se le permita a la aquí peticionaria presen-tar su prueba. Se dejará en vigor aquélla parte de la reso-lución que declara incapaz a Don Herminio Flores Rodriguez.

El Juez Asociado Señor Díaz Cruz no intervino.